Case 1:19-md-02915-AJT-JFA Document 535 Filed 06/04/20 Page 1 of 4 PageID# 6606



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division



  IN RE: CAPITAL ONE CONSUMER
  DATA SECURITY BREACH LITIGATION
  ______________________________________                 MDL No. 1:19-md-2915 (AJT/JFA)
  This Document Relates to CONSUMER Cases


        NON-PARTY FEDERAL DEPOSIT INSURANCE CORPORATION’S
    NOTICE OF JOINDER IN THE BOARD OF GOVERNORS OF THE FEDERAL
      RESERVE SYSTEM’S AND OFFICE OF THE COMPTROLLER OF THE
 CURRENCY’S MOTION AND SUPPORTING MEMORANDUM TO INTERVENE FOR
   THE LIMITED PURPOSE OF OPPOSING PLAINTIFFS’ MOTION TO COMPEL

         The Federal Deposit Insurance Corporation (“FDIC”) respectfully submits this notice

 requesting leave to join in the motion of the The Board of Governors of the Federal Reserve System

 (“FRB”) and the Office of the Comptroller of the Currency (“OCC”) seeking to intervene for the

 limited purpose of opposing plaintiffs’ motion to compel the production of confidential

 supervisory information (“CSI”) in the defendants’ possession. In support of this request, the

 FDIC now states as follows:

        1.      The FDIC recently learned of this litigation and, more specifically, learned that

 plaintiffs have filed a motion seeking to compel the production of documents in the defendants’

 possession that may contain CSI of federal bank regulators, including the FDIC.

        2.      Congress established the FDIC in 1933, in response to an epidemic of bank

 closures, to restore confidence in the nation’s banking system by creating a system of deposit

 insurance. See 12 U.S.C. §§ 1811, 1819. Subsequent legislation expanded the FDIC’s role in

 regulating and stabilizing banks. See, e.g., Pub. L. No. 101-73, 103 Stat. 183 (Aug. 9, 1989).

 Among other functions, the FDIC serves as a backup federal regulator for nationally chartered
Case 1:19-md-02915-AJT-JFA Document 535 Filed 06/04/20 Page 2 of 4 PageID# 6607



 banks like Capital One, N.A. See 12 U.S.C. §§ 1818, 1820. In that capacity, the FDIC reviews

 examination reports and participates in examinations conducted by other federal regulators. It also

 regularly monitors the potential risks at all institutions, including those for which it is not the

 primary federal supervisor.

         3.      Bank examination reports created by the FDIC, supervisory correspondence, and

 related documents and supervisory information pertaining to the FDIC’s supervisory activities are

 confidential information of the FDIC. See 12 C.F.R. §§ 309.5(b)(8), 309.6(a). Like the FRB and

 the OCC, the FDIC has promulgated regulations establishing the procedure for requesting records

 exempt from disclosure under the Freedom of Information Act and setting forth the standards that

 the agency will apply in reviewing such requests. See 12 C.F.R. § 309; see also U.S. ex rel. Touhy

 v. Ragen, 340 U.S. 462 (1951) (recognizing the authority of federal agencies to issue such

 regulations). Upon receiving a request for discretionary disclosure under Part 309, the FDIC first

 determines whether the request seeks exempt information, or confidential supervisory information

 protected by the bank examination privilege. Assuming that it does, Part 309 provides the FDIC’s

 General Counsel with discretion to authorize the disclosure of exempt information after

 determining that: (1) it is relevant to the matter in litigation; (2) good cause justifies the disclosure;

 and (3) the parties have agreed to be bound by a protective order that adequately protects the

 interests of the FDIC, the depository institution and third parties. See 12 C.F.R. § 309.6(b)(8).

         4.      Plaintiffs have not sought nor obtained the FDIC’S approval for the disclosure of

 CSI belonging to the agency. Accordingly, insofar as plaintiff’s motion to compel seeks the

 production of FDIC CSI by the defendants, the motion should be denied.

         5.      All parties have consented to the FDIC’s request to join in the joint motion and

 memorandum filed by the FRB and the OCC (ECF Documents 510, 511).

                                                     2
Case 1:19-md-02915-AJT-JFA Document 535 Filed 06/04/20 Page 3 of 4 PageID# 6608



                                         CONCLUSION

        For the foregoing reasons, the FDIC respectfully requests that it be permitted to join in the

 motion and supporting memorandum filed by the FRB and the OCC. Plaintiffs’ motion to compel

 should be denied.


 DATED this 4th day of June, 2020.

                                              Respectfully submitted,

                                                /s/ Andrew A. Nicely
                                              Andrew A. Nicely, VA Bar No. 41750
                                              Counsel
                                              FDIC Legal Division
                                              3501 Fairfax Drive, VS-D-7028
                                              Arlington, Virginia 22226
                                              Telephone: 703-516-5729
                                              Facsimile: 703-562-2477
                                              Email: ANicely@fdic.gov

                                              Counsel for the Federal Deposit Insurance
                                              Corporation




                                                 3
Case 1:19-md-02915-AJT-JFA Document 535 Filed 06/04/20 Page 4 of 4 PageID# 6609



                                  CERTIFICATE OF SERVICE


        I hereby certify that on this 4th date of June, 2020, I electronically filed the foregoing with

 the Clerk of the Court using the CM/ECF system, which will send notification of such filing to all

 counsel and parties of record that have registered to receive such notices.




                                                 /s/ Andrew A. Nicely
                                               Andrew A. Nicely (Va. No. 41750)
                                               FDIC Legal Division
                                               3501 Fairfax Drive, VS-D-7028
                                               Arlington, Virginia 22226
                                               Telephone: 703-516-5729
                                               Facsimile: 703-562-2477
                                               Email: ANicely@fdic.gov

                                               Counsel for the Federal Deposit Insurance
                                               Corporation
